Citation Nr: 0028959	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-15 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945, from June 1947 to June 1950, and from November 1950 to 
August 1963.

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The RO denied entitlement to a TDIU.


The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for bilateral 
neurosensory deafness, rated as 60 percent disabling; 
degenerative arthritis of the lumbar spine, rated as 20 
percent disabling; residuals of a fracture of the left wrist 
with traumatic arthritis, rated as 10 percent disabling; and 
tinnitus, rated as noncompensable.  The combined schedular 
evaluation is 70 percent.

The veteran claims that he is unable to work due to his 
service-connected disabilities.  As a lay person he is unable 
to render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  A competent medical professional 
has not expressed an opinion as to whether any inability on 
the part of the veteran to work is due to his service-
connected disabilities.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusion as to whether the 
veteran is unable to work due to his service-connected 
disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The veteran was most recently examined by VA in August 1998.  
Contemporaneous comprehensive examinations of his service-
connected disabilities with competent medical opinion as to 
whether they have rendered him unable to work would 
materially assist in the adjudication of his claim.  

The record shows that the veteran has not been employed since 
1979.  He may in fact be in receipt of disability benefits 
from the Social Security Administration.  Inquiry would be 
appropriate in this regard.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), the Board 
is deferring adjudication of the claim of entitlement to  a 
TDIU pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, who may possess 
additional records referable to treatment 
of his service-connected disabilities 
and/or his inability to work.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  If it is determined that the veteran 
is in receipt of Social Security 
disability benefits, the RO should obtain 
from the Social Security Administration 
the records pertinent to his claim as 
well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for VA special 
ear disease/audiology and orthopedic 
examinations by appropriate specialists 
for the purpose of ascertaining whether 
the veteran is able or unable to work in 
view of the nature and extent of severity 
of his bilateral neurosensory deafness, 
tinnitus, degenerative arthritis of the 
lumbar spine, and residuals of a fracture 
of the left wrist with traumatic 
arthritis.  

The claims file, copies of the previous 
and amended criteria for rating hearing 
loss and tinnitus, and the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), and 
separate copies of this remand should be 
made available to and reviewed by the 
appropriate examiners prior and pursuant 
to conduction and completion of the 
examinations.  The examiners should 
annotate the examination reports that the 
claims file and additional materials were 
in fact made available for review in 
conjunction with the examinations.  Any 
further indicated studies should be 
conducted.

It is requested that the orthopedic 
examiner provide explicit responses to 
the following questions:




(a) Do the service-connected low back 
and left wrist disabilities involve 
only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the service-connected low back 
and left wrist disabilities cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.

(c) With respect to subjective 
complaints of pain, the orthopedic 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
the presence and degree of, or 
absence of, muscle atrophy 
attributable to the service-connected 
low back and left wrist disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected low back and left wrist 
disabilities.






(d) The orthopedic examiner is also 
requested to comment upon whether or 
not there are any other medical or 
other problems that have an impact on 
the functional capacity affected by 
the service-connected low back and 
left wrist disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected low back and left wrist 
disabilities.  If the functional 
impairment created by the non 
service-connected problem cannot be 
dissociated, the orthopedic examiner 
should so indicate.

Each examiner must be requested to 
express an opinion as to whether the 
veteran's service-connected disabilities 
have rendered him unable to work, or to 
obtain and retain all kinds of 
substantially gainful employment.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a TDIU with documentation of its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.16(a)(b) 
(2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for scheduled VA examinations may result in a denial 
of his TDIU claim.  (38 C.F.R. § 3.655 (2000)).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


